Citation Nr: 9914827	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for HIV-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from June 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for HIV-
related illness. 

The veteran contends that his HIV-related illness was 
contracted during active service.  Additional development is 
necessary prior to the disposition of this claim.  
The record reflects that the appellant was recently awarded 
disability benefits from the Social Security Administration 
(SSA).  The requisition and consideration of any records from 
SSA by the agency of original jurisdiction is necessary for 
the proper adjudication of this claim.  In order to ensure 
that the Board has a thorough and complete record in the 
adjudication of his claims, the RO should attempt to obtain 
all medical and adjudication records relating to his Social 
Security disability benefits.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

There also may be other potentially relevant medical records 
that the RO should attempt to obtain.  There are no records 
of the veteran's diagnosis or treatment for HIV in the 
veteran's service medical records other than the notation on 
the September 1989 Army Reserve enlistment examination that 
states that the veteran was not qualified for service because 
of his HIV status.  However, the veteran has stated that he 
was informed of his HIV status at the military hospital at 
Fort Hood, Texas, first in 1985 in his application for 
compensation or pension and in late 1994 or early 1995, in a 
letter received by the RO in January 1998.  It appears that 
the latter dates may be mis-statements by the veteran, as he 
was disqualified for Reserve service in 1989, and it is 
unclear why he would have been at Fort Hood for treatment in 
1994 and 1995.  However, on remand, the RO should contact the 
veteran and ask him to clarify whether he received any 
treatment at a military facility at Fort Hood in 1994 and 
1995, and, if so, the exact dates of such treatment.  
Thereafter, the RO should contact the military medical 
facility at Fort Hood and request copies of all treatment 
records and laboratory reports, particularly blood tests, for 
the veteran for the period indicated.  See Sheed v. 
Derwinski, 2 Vet. App. 256, 259 (1992) (VA has a duty to 
obtain records directly from a treating facility when a 
veteran alleges treatment at such a facility during service, 
and records thereof are not otherwise available).  

Additionally, the examiner who performed the veteran's 
December 1997 VA examination reported that the veteran was on 
an extensive drug treatment regime for his HIV.  However, 
there is no indication from the claims folder where the 
veteran receives his treatment.  On remand, the veteran 
should be asked where he receives his treatment for HIV-
related illness.  An attempt should then be made to obtain 
any relevant records.   See Littke v. Derwinski, 1 Vet. App. 
90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Contact the SSA for the purpose of 
obtaining any records from that agency 
pertaining to an award of disability 
benefits to the appellant.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records that are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  Ask the veteran to clarify his 
previous statement that he received 
treatment and was notified of his HIV-
positive status at Fort Hood in 1994 and 
1995, in view of the fact that his 
records reflect a positive HIV on 
entrance examination in 1989 and 
disqualification for service.  If the 
veteran was treated or seen at the 
military medical facility at Fort Hood in 
1994 or 1995, ask him for the exact dates 
of such treatment so that his records may 
be requested.  Thereafter, if the veteran 
provides clarification sufficient to 
request the records, contact the military 
medical facility at Fort Hood, Texas, and 
request the veteran's complete medical 
records, to include clinical records, 
including those showing any treatment or 
diagnosis of HIV.  Document all efforts 
to obtain the records and associate all 
responses with the claims file.

3.  Ask the veteran to identify the names 
and complete addresses of all medical 
providers who have treated him for his 
HIV at any time, and request all records 
of any treatment reported by the veteran 
that are not already in the claims file.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

5.  Thereafter, if the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

